Exhibit 10.6

PLANAR SYSTEMS, INC.

PERFORMANCE SHARE AGREEMENT

 

For:  

 

 

 

 

NOTICE OF GRANT

Planar Systems, Inc. (the “Company”) hereby grants you,                     
(the “Employee”), in your position as President and Chief Executive Officer, an
award of Performance Shares under the Company’s 1996 Stock Incentive Plan (the
“Plan”). The date of this Performance Share Agreement (the “Agreement”) is
                     (the “Grant Date”). Subject to the provisions of Appendix A
(attached), Appendix B (attached) and of the Plan, the principal features of
this award are as follows:

 

Target Number of

Performance Shares:

  

 

        

Performance Period:

   Fiscal Year 2007 through Fiscal Year 2009

Vesting Schedule:

   The number of Performance Shares that will vest and the timing of the vesting
of the Performance Shares will depend upon achievement of certain performance
goals and will be determined in accordance with the Performance Matrix, attached
hereto as Appendix B. Except as otherwise provided in Appendix A, the
Performance Shares will not vest unless

 

  i) Employee is employed by the Company or one of its Subsidiaries through the
applicable vesting date

 

  ii) Employee is employed in the same, or a substantially similar role through
the applicable vesting date

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A,
Appendix B and the Plan. Important additional information on vesting and
forfeiture of the Performance Shares is contained in paragraphs 3, 4 and 6 of
Appendix A and in Appendix B. PLEASE BE SURE TO READ ALL OF APPENDIX A AND
APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

PLANAR SYSTEMS, INC.     EMPLOYEE By:    

 

     

 

Name:     Gerald Perkel     Name:  

 

Title:     President and CEO     Title:  

 

Date:     __________     Date:   __________



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

1. Grant. The Company hereby grants to the Employee under the Plan an award of
the Target Number of Performance Shares set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan. The
number of Performance Shares that may vest and the timing of vesting of the
Performance Shares shall depend upon achievement of certain performance goals
during the Performance Period and shall be determined in accordance with the
Performance Matrix attached hereto as Appendix B. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to them
in the Plan.

2. Company’s Obligation to Pay. Unless and until the Performance Shares have
vested in the manner set forth in paragraphs 3 and 4, the Employee will have no
right to payment of such Performance Shares. Prior to actual payment of any
vested Performance Shares, such Performance Shares will represent an unsecured
obligation. Payment of any vested Performance Shares shall be made in whole
shares of the Company’s common stock (“Shares”) only.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraph 4,
and subject to paragraph 6, the Performance Shares awarded by this Agreement
shall vest in accordance with the vesting provisions set forth in the
Performance Matrix. Performance Shares shall not vest in the Employee in
accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Company or by one of its
Subsidiaries from the Grant Date until the date the Performance Shares vest in
accordance with the provisions set forth in the Performance Matrix.

4. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the
Performance Shares at any time, subject to the terms of the Plan. If so
accelerated, such Performance Shares will be considered as having vested as of
the date specified by the Committee.

5. Payment after Vesting. Any Performance Shares that vest in accordance with
paragraphs 3 or 4 will be paid to the Employee as soon as practicable following
the date of vesting, subject to paragraph 8. For each Performance Share that
vests, the Employee will receive one Share.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3
or 4 at the time of the Employee’s termination of service (with or without
cause) will be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company.

7. Death of Employee. Any distribution of Shares that vested during Employee’s
lifetime which is to be made to the Employee under this Agreement after the
Employee is deceased shall be made to the administrator or executor of the
Employee’s estate. Any such administrator or executor must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

A-1



--------------------------------------------------------------------------------

8. Withholding of Taxes. When Shares are issued as payment for vested
Performance Shares, the Company (or the employing Subsidiary) will withhold a
portion of the Shares that have an aggregate market value sufficient to pay
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes required to be withheld by the Company or the employing
Subsidiary with respect to the Shares, unless the Company, in its sole
discretion, either requires or otherwise permits the Employee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence will be rounded up to the nearest whole Share, with no
refund for any value of the Shares withheld in excess of the tax obligation as a
result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Employee, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to the Performance Shares award and any Shares delivered in payment thereof are
the sole responsibility of the Employee. By accepting this award, the Employee
expressly consents to the withholding of Shares and to any additional cash
withholding as provided for in this paragraph 8.

9. Rights as Shareholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Employee, as the case may be, shall not be deemed a termination of
service for the purposes of this Agreement.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its General
Counsel, at 1195 NW Compton Drive, Beaverton, OR 97006-1992, or at such other
address as the Company may hereafter designate in writing.

 

A-2



--------------------------------------------------------------------------------

12. Grant is Not Transferable. This grant of Performance Shares and the rights
and privileges conferred hereby may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any way (whether by operation of law
or otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Employee has been issued Shares in payment of the
Performance Shares. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.

13. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares under this Agreement will be registered under U.S. federal
securities laws and will be freely tradable upon receipt. However, an Employee’s
subsequent sale of the Shares may be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.

16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

17. Committee Authority. The Compensation Committee of the Company’s Board of
Directors (the “Committee”) will have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules (including, but not limited to, the determination of whether or
not any Performance Shares have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

 

A-3



--------------------------------------------------------------------------------

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that Employee is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Employee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Performance Shares.

21. Adjustments Upon Changes in Capital. The aggregate number of Performance
Shares covered by this Agreement will be proportionally adjusted for any
increase or decrease in the number of issued and outstanding Shares resulting
from a stock split-up or consolidation of Shares or any like capital
adjustments, or the payment of any stock dividend.

22. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Employee expressly warrants that Employee has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

23. Governing Law. This award of Performance Shares shall be governed by, and
construed in accordance with, the laws of the State of Oregon, without regard to
principles of conflict of laws.

 

A-4



--------------------------------------------------------------------------------

APPENDIX B

PERFORMANCE MATRIX

FY07-FY09 Long Term Incentive Matrix

 

FY 09 $M

Specialty

Revenue

                                                                              

360

     0.4 X     0.5 X     0.6 X     0.75 X     0.9 X     0.95 X     1.0 X     1.1
X     1.25 X     1.3 X     1.35 X     1.4 X     1.5 X

331

     0.35 X     0.4 X     0.5 X     0.65 X     0.85 X     0.9 X     0.95 X    
1.0 X     1.2 X     1.25 X     1.3 X     1.35 X     1.45 X

303

     0.3 X     0.35 X     0.45 X     0.6 X     0.75 X     0.8 X     0.9 X    
0.95 X     1.1 X     1.2 X     1.25 X     1.3 X     1.4 X

275

     0.25 X     0.3 X     0.4 X     0.55 X     0.7 X     0.75 X     0.8 X    
0.9 X     1.0 X     1.1 X     1.2 X     1.25 X     1.35 X

246

     0.2 X     0.25 X     0.35 X     0.5 X     0.65 X     0.7 X     0.75 X    
0.8 X     0.9 X     1.0 X     1.15 X     1.2 X     1.3 X

218

     0.15 X     0.2 X     0.3 X     0.45 X     0.6 X     0.65 X     0.7 X    
0.75 X     0.85 X     0.95 X     1.1 X     1.15 X     1.25 X

190

     0.1 X     0.15 X     0.25 X     0.4 X     0.55 X     0.6 X     0.65 X    
0.7 X     0.8 X     0.9 X     1.0 X     1.1 X     1.2 X    $ 0.60     $ 0.65    
$ 0.70     $ 0.75     $ 0.80     $ 0.85     $ 0.90     $ 0.95     $ 1.00     $
1.05     $ 1.10     $ 1.15     $ 1.20        FY09 Consolidated Pro Forma EPS  

 

Early Earning Opportunities

1. First 20 cent Pro Forma EPS quarter earns 0.05X

  

Note: Specialty Display Revenue will be calculated as total

revenue minus the general purpose monitor revenue in CBU

2. First 25 cent Pro Forma EPS quarter earns 0.05X    3. First $55M Specialty
Display Revenue Quarter earns 0.05X    4. First $60M Specialty Display Revenue
Quarter earns 0.05X    X= the number of shares allotted to each individual 5.
First $65M Specialty Display Revenue Quarter earns 0.05X    6. FY07 Specialty
Display Revenue >$190M earns 0.05X    7. FY08 Specialty Display Revenue >$230M
earns 0.1X    8. FY08 Pro Forma EPS >75 cents earns 0.1X   

 

B-1